UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-1463


NICOLE FEDYNICH; ELIZABETH FEDYNICH,

                   Plaintiffs - Appellants,

            v.

JUANA LOZANO, in her official capacity, Assistant Manager Valor Phase II, LP;
MARIE WHITE, in her official capacity, Apartment Manager Valor Phase II, LP;
STEVE BOYCE, in his official capacity, Senior Vice President; ANGELICA
REDFERN, in her official capacity, Regional Property Manager; VALOR PHASE
II, LP; S. L. NUSBAUM REALTY, CO.,

                   Defendants - Appellees.



                                     No. 21-1574


NICOLE FEDYNICH; ELIZABETH FEDYNICH,

                   Plaintiffs - Appellants,

            v.

JUANA LOZANO, in her official capacity, Assistant Manager Valor Phase II, LP;
MARIE WHITE, in her official capacity, Apartment Manager Valor Phase II, LP;
STEVE BOYCE, in his official capacity, Senior Vice President; ANGELICA
REDFERN, in her official capacity, Regional Property Manager; VALOR PHASE
II, LP; S. L. NUSBAUM REALTY, CO,

                   Defendants - Appellees.
Appeals from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:20-cv-00260-MHL)


Submitted: August 19, 2021                                        Decided: August 23, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nicole Fedynich, Elizabeth Fedynich, Appellants Pro Se. Jennifer Lynn McGovern,
Jennifer Lee Parrish, PARRISH SNEAD FRANKLIN SIMPSON, PLC, Fredericksburg,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Nicole and Elizabeth Fedynich (collectively, the “Fedynichs”) seek to appeal the

district court’s order dismissing with prejudice seven of their eight claims against

Defendants, and the district court’s subsequent order denying their motion for continuance

of an initial pretrial conference. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

“Ordinarily, a district court order is not final until it has resolved all claims as to all parties.”

Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation marks omitted).

       Because the Fedynichs’ retaliation claim under the Fair Housing Act, 42 U.S.C.

§§ 3601-19, is still pending before the district court, we conclude that the orders the

Fedynichs seek to appeal are neither final orders nor appealable interlocutory or collateral

orders. Accordingly, we dismiss the appeals for lack of jurisdiction. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                      DISMISSED




                                                 3